Citation Nr: 0101912	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO.  By a 
January 2001 letter, the Board requested that the veteran 
clarify whether he wanted to attend a hearing before a member 
of the Board in Washington, D.C., or at the RO.  The veteran 
replied that he no longer wanted a hearing.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not considered the veteran's 
claim in the context of the new law, and the veteran has not 
had an opportunity to prosecute his claim in that context, it 
would be potentially prejudicial to the appellant if the 
Board were to issue a decision at this time.  Consequently, 
in order to ensure the veteran due process of law, and to 
avoid the possibility of prejudice, the Board will remand the 
matter to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, scheduling the veteran for a VA psychiatric 
examination because the medical evidence of record is 
inadequate for determining whether the veteran's service-
connected PTSD warrants a rating in excess of 50 percent 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  This 
is so because the available medical evidence contains 
conflicting information regarding the severity of the 
veteran's psychiatric disability and raises certain questions 
about the application of the pertinent rating criteria, see 
38 C.F.R. § 4.130 (2000) (effective from November 7, 1996), 
especially the extent to which service-connected PTSD affects 
the veteran's employability.

When examined by VA in February 1999, the veteran was well 
groomed and dressed in clean clothing.  No psychomotor 
abnormalities were observed.  His behavior was suspicious, 
under-productive, and coherent and to the point, with some 
use of foul language.  Moreover, the veteran clarified that 
he did not have any current plan or intent to hurt himself or 
others.  A Global Assessment of Functioning (GAF) score of 47 
was assigned.  Chronic PTSD was diagnosed.  

Correspondence from a VA physician, dated in August 1999, 
indicates that the veteran had received treatment for PTSD at 
a VA Medical Center Mental Health Clinic since 1991.  The 
physician opined that the veteran's condition was considered 
severe and incapacitating.  It was this physician's opinion 
that the veteran was totally unemployable and that no 
improvement was expected.  

In contrast to the August 1999 VA opinion, a December 1999 VA 
examination report either did not address the veteran's 
industrial impairment due to PTSD or referred to it by 
characterizing the PTSD as chronic.  Moreover, when examined 
in December 1999, the veteran was described as well groomed, 
calm, cooperative, and with spontaneous speech, with proper 
tone and rate.  The veteran was found to have no psychomotor 
disturbances and his thoughts were goal directed and 
relevant.  He had no delusional ideas.  He denied suicidal or 
homicidal ideas, and audiovisual hallucinations.  The veteran 
was further found to have good insight and judgment.  

In light of the variance in opinion regarding the extent to 
which the veteran's service-connected PTSD affects his 
ability to function, the Board finds that further evidentiary 
development is required to reconcile the various conclusions, 
especially since it appears that at least one opinion 
suggesting total occupational impairment is not consistent 
with the findings made on examination, or with the sort of 
symptoms contemplated by a total schedular rating.  38 C.F.R. 
§ 19.9 (2000); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions); 38 C.F.R. 
§ 4.130 (2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment of service-
connected PTSD that has not already been 
made part of the record.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a psychiatrist to assess the severity 
of his service-connected PTSD.  The 
claims folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The psychiatrist 
should assign a GAF score and explain the 
significance of the score in terms of 
social and industrial impairment.  
Findings necessary to apply the criteria 
in 38 C.F.R. § 4.130 (2000) should be set 
forth.  The rationale for the 
psychiatrist's opinions should be set 
forth in detail.  If the psychiatrist 
provides an opinion that is contrary to 
one already of record, the psychiatrist 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  If the examiner 
concludes that the veteran is 
unemployable due to PTSD, such a 
conclusion should be explained in the 
context of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 and the criteria for awarding a 
total schedular rating.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran does not appear 
for a scheduled examination, the SSOC 
should recite the provisions of 38 C.F.R. 
§ 3.655 (2000) and explain the effect of 
this regulation on the veteran's claim.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


